IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 41738

STATE OF IDAHO,                                    )     2014 Unpublished Opinion No. 786
                                                   )
       Plaintiff-Respondent,                       )     Filed: October 30, 2014
                                                   )
v.                                                 )     Stephen W. Kenyon, Clerk
                                                   )
DANIELLE R. CLAUSEN,                               )     THIS IS AN UNPUBLISHED
                                                   )     OPINION AND SHALL NOT
       Defendant-Appellant.                        )     BE CITED AS AUTHORITY
                                                   )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Molly J. Huskey, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                          Before LANSING, Judge; GRATTON, Judge;
                                   and MELANSON, Judge

PER CURIAM
       Danielle R. Clausen pled guilty to possession of a controlled substance.         I.C. § 37-
2732(c)(1). The district court sentenced Clausen to a unified term of seven years, with a
minimum period of confinement of three years. The district court suspended the sentence and
placed Clausen on probation.       Thereafter, Clausen admitted to violating the terms of her
probation. The district court revoked the probation, ordered execution of the original sentence,
but retained jurisdiction. Ultimately the district court relinquished jurisdiction. Clausen filed an
I.C.R. 35 motion for reduction of her sentence, which the district court denied. Clausen appeals,
claiming that the district court erred by refusing to grant probation.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district

                                                  1
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990).
       The record in this case shows that the district court properly considered the information
before it and determined that probation was not appropriate. We hold that Clausen has failed to
show that the district court abused its discretion. Accordingly, the order of the district court
relinquishing jurisdiction and Clausen’s sentence are affirmed.




                                                2